EXHIBIT AMENDMENT AGREEMENT THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of March 20, 2009 is entered into by and between Imaging Diagnostic Systems, Inc., a Florida corporation (the “Company”), Whalehaven Capital Fund Limited (“Whalehaven”) and Alpha Capital Anstalt (“Alpha” and collectively with Whalehaven, the “Holders”). WHEREAS, the Company and Whalehaven are parties to that certain Securities Purchase Agreement (the “August Purchase Agreement”), dated August 1, 2008, as amended, pursuant to which the Company issued to Whalehaven a 8% Senior Secured Convertible Debentures due, subject to the terms therein, August 1, 2009 (the “August Debentures”) with an aggregate principal amount of $400,000 and common stock purchase warrants (the “Warrants”) to purchase up to 22,222,222 shares of Common Stock; WHEREAS, pursuant to the August Purchase Agreement, the Company and Whalehaven entered into that certain Registration Rights Agreement, dated August 1, 2008 (the “August Registration Rights Agreement”) pursuant to which the Company is obligated to register all of the Registrable Securities (as defined in the August Registration Rights
